PD-0936-15
              PD-0936-15                        COURT OF CRIMINAL APPEALS
                                                                 AUSTIN, TEXAS
                                                Transmitted 8/13/2015 4:20:01 PM
                                                  Accepted 8/14/2015 9:59:28 AM
                                                                  ABEL ACOSTA
                                                                          CLERK
                     NO. 04-15-00093-CR

               IN THE COURT OF APPEALS
                OF THE STATE OF TEXAS
       FOURTEENTH COURT OF APPEALS DISTRICT
                     SAN ANTONIO, TEXAS
      ____________________________________
                         EX PARTE:
                         GREG SAUL
      ____________________________________


FOURTH COURT OF APPEALS DISTRICT, SAN ANTONIO, TEXAS
             CAUSE NUMBER 04-15-00093-CR
      ____________________________________
       MOTION TO STAY MANDATE PURSUANT TO
  RULE 31.4 (1), TEXAS RULES OF APPELLATE PROCEDURE
     _____________________________________
                 Edward F. Shaughnessy, III
                      Attorney-at-Law
                        206 E. Locust
                  San Antonio, Texas 78212
                       (210) 212-6700
                    (210) 212-2178 (fax)
                       SBN 18134500
                Shaughnessy727@gmail.com
                             	  
                             	  
                             	  
                             	  
                             	  
                             	  
                             	  
                             	  
                             	  
                             	  
   August 14, 2015           	  
                             	  
                             	  
                              No. 04-15-00093-CR


                                         §               IN THE COURT OF

EX PARTE:                                §               APPEALS, FOURTH

GREG SAUL,                               §               COURT OF APPEALS

      Appellant                          §               SAN ANTONIO, TEXAS



                  APPELLANT’S MOTION TO STAY MANDATE
                  PURSUANT TO RULE 31.4 (1), TEXAS RULES
                        OF APPELLATE PROCEDURE

TO THE HONORABLE FOURTH COURT OF APPELAS:

      Now comes, Greg Saul, appellant in the instant case, by and through the

undersigned Edward F. Shaughnessy, III, attorney at law, and files this the

Appellant’s Motion to Stay Mandate Pursuant to Rule 31.4 (1), Texas Rules of

Appellate Procedure. In filing the instant motion the appellant is seeking to have

this Court stay the execution of the mandate in the instant matter and forward

the attached Appellant’s Petition for Discretionary Review to the Court of

Criminal Appeals in Austin, Texas. In support of the instant motion to stay the

appellant would show unto the court the following:

                                        A

      The instant case involves the appeal of a trial Court’s order granting the

extradition of the appellant to the State of Oklahoma.
                                         B

       On July 1, 2015, this Court entered an opinion affirming the judgment of

the 218th District Court of Wilson County, Texas thereby sanctioning the

appellant’s extradition to the State of Oklahoma.



                                         C

       The appellant is seeking to have the holding of this Court reviewed by the

Court of Criminal Appeals by means of a Petition For Discretionary Review. In

order to perfect that filing, the Rules of Appellate Procedure mandate that the

appellant petition this Court for a stay of the mandate, with the Petition For

Discretionary Review attached thereto as an appendix. The appellant’s Petition

For Discretionary Review has been compiled and is attached to the instant

motion as an appendix.
                           CONCLUSION AND PRAYER

       Wherefore premises considered the appellant would respectfully request

that this Court stay the mandate in the instant cause and forward the Appellant’s

Petition For Discretionary Review to the Clerk of the Court of Criminal Appeals

for disposition thereof.

                                           Respectfully submitted,

                                           _________/s/____________
                                           Edward F. Shaughnessy, III
                                           Attorney at Law
                                           206 E. Locust
                                           San Antonio, Texas 78212
                                           (210) 212-6700
                                           SBN 18134500
                                           Shaughnessy727@gmail.com



                            CERTIFICATE OF SERVICE

       I, Edward F. Shaughnessy, III, hereby certify that a true and correct copy

of the instant pleading was served upon Marc Ledet, Assistant District Attorney

for the 218th Judicial District, attorney for the appellee, by use of the U.S. Mail on

this the 15th day of July, 2015.

________/s/_____________
Edward F. Shaughnessy, III
APPENDIX
                   NO. PD-_____________

             IN THE COURT OF CRIMINAL APPEALS
                   OF THE STATE OF TEXAS
                       AUSTIN, TEXAS
          ____________________________________
                         EX PARTE:
                         GREG SAUL
          ____________________________________
PETITION FOR DISCRETIONARY REVIEW FROM THE COURT OF APPEALS
    FOURTH COURT OF APPEALS DISTRICT, SAN ANTONIO, TEXAS
                CAUSE NUMBER 04-15-00093-CR
          ____________________________________
       APPELLANT’S PETITION FOR DISCRETIONARY REVIEW
         _____________________________________


                                       EDWARD F. SHAUGHNESSY III
                                       Attorney-at-Law
                                       206 E. Locust
                                       San Antonio, Texas 78212
                                       (210) 212-6700
                                       (210) 212-2178 (fax)
                                       SBN 18134500
                                       Shaughnessy727@gmail.com


                                       Attorney for the Appellant




                              	  
                              	  
                        TABLE OF CONTENTS

                                                         PAGE(S)

APPELLANT’S PETITION FOR DISCRETIONARY REVIEW…………………………………...iii


TABLE OF AUTHORITIES…………………………………………………………………………………....iv


STATEMENT REGARDING ORAL ARGUMENT…………………………………………………......v

TABLE OF INTERESTED PARTIES………………………………………………………………………..vi

AUTHORITIES IN SUPPORT OF APPELLANT’S PETITION
FOR DICRETIONARY REVIEW…………………………………………………………………………......6


NATURE OF THE CASE……………………………………………………………………………………......6


PROCEDURAL HISTORY OF THE CASE…………………………………………………....…………..7


REASON FOR REVIEW………………………………………………………………....…………..……......8


GROUND FOR REVIEW………………………………………………………....…………………………….9


ARGUMENT AND AUTHORITIES IN SUPPORT
OF THE GROUND FOR REVIEW…………………………...............…………………………………..11


CONCLUSION AND PRAYER…………………………………………………………………………….....14


CERTIFICATE OF SERVICE………………………………………………………………………………....15


APPENDIX …………………………………………………………………………………………………....……16




                                ii	  	  
                                 	  
                         NO. PD-____________________


                                         §                   IN THE COURT OF
                                         §
EX PARTE: GREG SAUL,                     §                   CRIMINAL APPEALS
      Appellant                          §
                                         §                   AUSTIN, TEXAS




                         ______________________
          PETITION FOR DISCRETIONARY REVIEW OF CAUSE NUMBER
               04-15-00093-CR IN THE COURT OF APPEALS FOR
             THE FOURTH COURT OF APPEALS DISTRICT OF TEXAS
                           SAN ANTONIO, TEXAS
                      _________________________

              APPELLANT’S PETITION FOR DISCRETIONARY REVIEW

      Now comes, Edward F. Shaughnessy, III, Attorney-at-Law, on behalf of the
appellant, Greg Saul, and prays that a Petition for Discretionary Review be granted to
the appellant in the above styled and numbered cause. The arguments in support of that
request are provided hereinafter and are incorporated by reference.




                                                       EDWARD F. SHAUGHNESSY III
                                                       Attorney-at-Law
                                                       206 E. Locust
                                                       San Antonio, Texas 78212
                                                       (210) 212-6700
                                                       (210) 212-2178 (fax)
                                                       SBN 18134500
                                                       Shaughnessy727@gmail.com
                                                       Attorney for the Appellant




                                             iii	  
                                              	  
                                              	  
                            TABLE OF AUTHORITIES

STATE CASES

Ex Parte Meador, 597 S.W.2d 372 (Tex. Crim. App. 1974)……………………………………..…11

Ex Parte Parker, 515 S.W.2d 926 (Tex. Crim. App. 1974)………………………………….………11

Ex Parte Shoels, 643 S.W.2d 761 (Tex. App.-San Antonio, 1982)…………………….…………11

Hobbs v. State, 801 S.W.2d 198 (Tex. App.-Houston [14th Dist.], 1990)……………………..11


RULES

Rule 66.3 (c), Tex. Rule App. Proc…..………………………………………………………………………8




                                       iv	  
                                        	  
                                        	  
                   STATEMENT REGARDING ORAL ARGUMENT


      Counsel for the appellant would submit that in the event that this petition is

granted, oral argument would be warranted inasmuch as the issue to be resolved by this

Court is novel and worthy of oral argument on the issue presented.




                                           v	  	  
                                            	  
                     TABLE OF INTERESTED PARTIES


Hon. Russell Wilson…………………………………………………Trial Court Judge
218th District Court
Floresville Texas

Stephen C. Barrera……………………………………………………Applicant’s Trial Counsel
Attorney at Law
1433 3rd Street
Floresville, Texas, 78114

Audrey Louis……………………………………………………………..State’s Trial Counsel
District Attorney’s Office
1327 3rd Street
Floresville, Texas 78114

Marc Ledet…………………………………………………………………Appellee’s Counsel
District Attorney’s Office
1327 3rd Street
Floresville, Texas 78114

Edward F. Shaughnessy, III…………………………………………..Appellant’s Counsel
Attorney at Law
206 E. Locust
San Antonio, Texas 78212




                                   vi	  
                                    	  
                                    	  
EX PARTE: GREG SAUL,                      §                    IN THE COURT OF

Appellant                                 §                    CRIMINAL APPEALS


                                          §                    AUSTIN, TEXAS




                    ARGUMENTS AND AUTHORITIES IN SUPPORT
            OF THE APPELLANT’S PETITION FOR DISCRETIONARYREVIEW
                       OF CAUSE NUMBER 04-15-00093-CR

TO THE HONORABLE COURT OF CRIMINAL APPEALS:

       NOW COMES, Greg Saul, applicant in the trial Court and appellant in the lower

Court, by and through, Edward F. Shaughnessy, III, attorney at law, and offers the

following arguments and authorities in support of his request that this Court grant his

request for a Petition for Discretionary Review in the instant case.



                                 NATURE OF THE CASE

       The appellant, Greg Saul, was arrested by law enforcement authorities pursuant

to a warrant, arising out of the State of Oklahoma. Saul subsequently filed a Writ of

Habeas Corpus to contest the validity of the warrant from the State of Oklahoma in

Cause No. 15-01-002-HCW.         On February 13, 2015 the 81st/218th District Court

conducted an evidentiary hearing pursuant to the Writ of Habeas Corpus filed by Saul.

At the conclusion of the hearing the trial Court denied the relief requested by Saul and

entered a written order authorizing the extradition of the applicant to the State of

Oklahoma. Notice of appeal was subsequently filed in the trial Court and an appeal to

the Court of Appeals for the Fourth Court of Appeals District was pursued. That court



                                              6	  	  
                                               	  
affirmed the order of the trial court in an unpublished memorandum opinion, authored

by Justice Chapa, on July 1, 2015.



           PROCEDURAL HISTORY OF THE CASE IN THE LOWER COURT



       On July 1, 2015, the San Antonio Court of Appeals, in an unpublished opinion,

authored by Justice Chapa, affirmed the judgment of the trial court in all respects. Ex

Parte Greg Saul (No.04-15-00093-CR, Tex. App.-San Antonio, July 1, 2015) (Appendix

A) The instant petition has been filed in the Fourth Court of Appeals along with a

request for a stay of mandate pursuant to Rule 31.4(a), Tex. R. App. Proc. At the time

this document is being compiled, the appellant’s request for a stay of the mandate has

yet to be presented to the Fourth Court of Appeals; hence there has been no ruling by

that Court on that request. The appellant would submit that there exists one ground for

review that warrants review by this Court. It is urged by the appellant that there exist, at

a minimum, two distinct reasons for reviewing the action of the Court of Appeals for the

Fourth Court of Appeals District.




                                             7	  	  
                                              	  
                                 REASON FOR REVIEW



       The appellant respectfully petitions this Honorable Court to grant this Petition

for Discretionary Review pursuant to Rule 66.3 (c), Tex. R. App. Proc. which states that

one of the non-exclusive reasons for this Court to grant a petition for discretionary

review is that the Court of Appeals has decided an important question of state law in a

way that conflicts with the applicable decisions of the Court of Criminal Appeals. The

appellant would respectfully submit that the opinion of the Fourth Court of Appeals is in

conflict with the applicable decisions of this Court.




                                             8	  	  
                                              	  
                                GROUND FOR REVIEW

                THE COURT OF APPEALS ERRED IN HOLDING THAT
                 THE EVIDENCE PRESENTED AT THE HEARING ON
                   THE APPELLANT’S WRIT OF HABEAS CORPUS
                  WAS SUFFICIENT TO DEMONSTRATE THAT THE
                APPELLANT WAS THE INDIVIDUAL NAMED IN THE
                            GOVERNOR’S WARRANT


                                  APPLICABLE FACTS	  


       As noted previously the appellant filed a writ of habeas corpus challenging the

validity of the request of the demanding State of Oklahoma to extradite him to that

state. Included in that challenge, was a sworn assertion by the appellant that he was not

the person named in the requisition issued by the demanding State of Oklahoma. (C.R.-

6)

       In response to the allegation in the appellant’s writ of habeas corpus, which

asserted that he	  was not the individual named in the Governor’s Warrant, the State of

Texas produced and the trial Court admitted into evidence, State’s Exhibit No. 1. (R.R.2-

8) In addition, the State brought forth the testimony of three witnesses to counter the

appellant’s contention that he was not the individual named in the Governor’s warrant.

       Sandra Ruiz testified that she was a latent fingerprint examiner for the San

Antonio Police Department and had, as part of her duties, taken fingerprints of the

applicant on the day of the hearing. Ruiz also was able to relate that she had compared

the applicant’s known fingerprints to a another document contained within the

Governor’s warrant and had concluded that the fingerprints were that of the applicant.


                                             9	  	  
                                              	  
(R.R.2-14, 15) The identifying documents contained within the Governor’s Warrant

consist of photographs taken in the Wilson County jail on the day of his arrest on

December 27, 2014 along with the fingerprints obtained on that same date. The

documents authorities in Cleveland County, Oklahoma indicating that a given individual

has been arrested and is confined in the Wilson County Jail.

      Thomas Silva of the Wilson County Sheriff’s Department testified that he had the

occasion to arrest the applicant on the out-of-state warrant at which time the applicant

identified himself as Gregory Saul. (R.R. 2-20)

      The State was allowed to reopen after initially resting on the evidentiary portion

of the hearing. Upon re-opening the State re-called Deputy Silva and through his

testimony introduced a video recording of the applicant taken at the time of his arrest at

which time he informed Silva of his name (Gregory Saul Sr.) and date of birth (3/13/47).

(R.R.3-8)

      The final testimony on the issue of identity came through the testimony of Israel

Briones a fingerprint expert with the Special Prosecution Unit. (R.R.3-8) According to

Briones, the fingerprints of the applicant were found on a document forwarded from the

demanding State of Oklahoma. That document purported to contain certain identifiers

regarding the applicant. (R.R.3-14, 15)

      Following the close of the testimony the trial Court entered a written order in

which he denied the appellant the relief requested in the writ of habeas corpus and

ordered that he be returned to the demanding state of Oklahoma. (C.R.-14)

      An appeal was pursued, in a timely fashion, to the Fourth Court of Appeals in

which a single point of error was raised by the applicant/appellant. The point of error



                                            10	  
                                             	  
                                             	  
being that the State of Texas had failed to demonstrate that the applicant was the

individual named in the Governor’s Warrant.

       The opinion of the court below rejected the argument presented by the

applicant/appellant regarding the sufficiency of the evidence on the issue of the identity

of the individual named in the Governor’s warrant. The Court reasoned as follows:

              The State’s undisputed evidence was sufficient to establish
              that the photograph and fingerprints in Exhibit 6 belong to
              the person who is the subject of demand for extradition and
              the Governor’s warrant. The State further established that
              the fingerprints in Exhibit 6 are those of appellant. That,
              together with the evidence that the appellant identified
              himself as being Gregory Allan Saul Sr. and having the same
              birth date as the person named in the named in the warrant,
              is sufficient to support the trial court’s finding that the
              ppellant is the individual sought by the State of Oklahoma.
              Accordingly, the trial court did not err in denying habeas relief,
              and we affirm the trial court’s order.
              Ex Parte Saul, slip op. pg. 3 (Appendix)



                            ARGUMENT AND AUTHORITIES
                             IN SUPPORT OF THE GROUND
                                    FOR REVIEW


       This Court has consistently held that, in a extradition matter, such as the case at

hand, that if the applicant “places his identity in issue” through a sworn denial in a writ

of habeas corpus, that he is the individual named in the Governor’s warrant, then the

burden shifts to the State to bring forth sufficient proof that the applicant is the identical

person named in the Governor’s warrant. Ex Parte Meador, 597 S.W.2d 372 (Tex. Crim.

App. 1974); Ex Parte Parker, 515 S.W.2d 926 (Tex. Crim. App. 1974). This rule of law

has been consistently adhered to by the intermediate appellate courts of this State. See




                                             11	  
                                              	  
                                              	  
generally: Hobbs v. State, 801 S.W.2d 198 (Tex. App.-Houston [14th Dist.], 1990); Ex

Parte Shoels, 643 S.W.2d 761 (Tex. App.-San Antonio, 1982).

       The applicant in the instant matter properly placed his identity in issue as noted

by the trial Court and the Court below. Hence, the State carried the burden of proving,

to the satisfaction of the trial Court, that the applicant was the identical person named

in the Governor’s warrant. The court below held that the State met their burden on the

issue. The appellant would submit that the conclusion of the lower Court is erroneous

and in conflict with the above-cited holdings of this Court.

       In reaching its conclusion the Court below relied on the State’s production of

State’s exhibit number six, which was admitted into evidence at the hearing on the

applicant’s writ of habeas corpus after the State was allowed to re-open their case. That

exhibit, and the testimony of Investigator Briones regarding the exhibit, does not tend to

establish that the applicant is the identical person named in the Governor’s Warrant.

There is nothing contained in that exhibit that refers to the Governor’s Warrant. It does

not reference the Governor’s Warrant in any fashion. It merely demonstrates that

Gregory Alan Saul, Sr. was at one point arrested, apparently on February 2, 2012. There

is no indication that that arrest references the charges which led to the issuance of the

Governor’s Warrant.

       With respect to the purported link between the applicant and the Governor’s

Warrant provided by the statement of the applicant at the time of his arrest, it is crucial

to note that the applicant admitted to being an individual named Gregory Saul Sr. with a

date of birth of March 13, 1947. He did not admit to being the individual being sought

by the demanding State of Oklahoma, or being the individual named in an as of yet not

created Governor’s Warrant.

                                            12	  
                                             	  
                                             	  
      The remainder of the proof brought forth by the State consisted of nothing more

than authorities in the asylum State (Wilson County Sheriff’s Department) notifying the

authorities in the demanding State (Cleveland County District Attorney’s Office) that

they had in their custody someone they believed to be wanted in the demanding State

and the demanding State’s subsequent confirmation of that belief. That fails to

demonstrate as is required by this Court’s holdings, that the applicant was the identical

person named in the Governor’s Warrant.

      Consequently, the holding of the Court below is in conflict with the applicable

holdings of this Court and review should be granted.




                                            13	  
                                             	  
                                             	  
                             CONCLUSION AND PRAYER


      It is respectfully requested, by the appellant, that a petition for discretionary

review to the Fourth Court of Appeals be granted and that the case be briefed on the

merits of the appellant’s ground for review with argument to follow.


                                                     Respectfully submitted,



                                                     ________/s/_________
                                                     EDWARD F. SHAUGHNESSY, III
                                                     Attorney at Law
                                                     206 E. Locust
                                                     San Antonio, Texas 78212
                                                     (210) 212-6700
                                                     (210) 212-2178 (fax)
                                                     SBN 18134500
                                                     Shaughnessy727@gmail.com



                                                     Attorney for the Appellant




                                            14	  
                                             	  
                                             	  
                            CERTIFICATE OF SERVICE

       I, Edward F. Shaughnessy, III., certify that a copy of the foregoing petition was

mailed to Rene Pena, District Attorney, 81st/218th Judicial District, 1327 3rd Street

Floresville, Texas 78026, on this the _15__ day of July, 2015.


__________/s/_____________


Edward F. Shaughnessy, III



                            CERTIFICATE OF SERVICE

       I, Edward F. Shaughnessy, III certify that a copy of the foregoing petition was

mailed to Lisa McMinn, State Prosecuting Attorney, P.O. Box 78711, Austin, Texas

78711, on this the _15__ day of July, 2015.


_________/s/_____________


Edward F. Shaughnessy, III.




                            CERTIFICATE OF COMPLIANCE

       I, Edward F. Shaughnessy, III certify that the instant pleading consists of 2291

words, excluding the contents of the appendix.


_________/s/_____________


                                              15	  
                                               	  
                                               	  
Edward F. Shaughnessy, III




                             APPENDIX A




                                   	  




                                 16	  
                                  	  
                                  	  
                               Fourth Court of Appeals
                                      San Antonio, Texas
                                  MEMORANDUM OPINION
                                          No. 04-15-00093-CR

                                        EX PARTE Greg SAUL

                     From the 218th Judicial District Court, Wilson County, Texas
                                  Trial Court No. 15-01-002-HCW
                             Honorable Russell Wilson, Judge Presiding

Opinion by:       Luz Elena D. Chapa, Justice

Sitting:          Karen Angelini, Justice
                  Luz Elena D. Chapa, Justice
                  Jason Pulliam, Justice

Delivered and Filed: July 1, 2015

AFFIRMED

           Greg Saul appeals the trial court’s order denying relief in Saul’s application for a writ of

habeas corpus challenging extradition. Saul’s sole issue is that the evidence is insufficient to show

that he is the individual named in the governor’s warrant and the extradition request received from

the State of Oklahoma.

           An applicant for habeas corpus may assert he is not the person named in the request for

extradition. Wright v. State, 717 S.W.2d 485, 487 (Tex. App.—San Antonio 1986, no pet.). Once

identity is in issue, the burden shifts to the demanding state to prove the correct individual is being

held for extradition. Ex parte Smith, 36 S.W.3d 927, 928 (Tex. App.—San Antonio 2001, no pet.).

Identity need not be shown beyond a reasonable doubt in a habeas proceeding. Ex parte Martinez,

530 S.W.2d 578, 580-82 (Tex. Crim. App. 1975).
                                                                                       04-15-00093-CR


       The trial court held a hearing on Saul’s application, in which he alleged he was “not the

person named in the request for extradition.” The trial court admitted into evidence State’s Exhibit

1, which included a warrant signed by Governor Greg Abbott reciting that Oklahoma had requested

the State of Texas arrest “Gregory Alan Saul, Sr.,” and deliver him to Oklahoma authorities and

the request for extradition from the Governor of Oklahoma. The supporting documents in State’s

Exhibit 1 reflect that in February 2012, the District Attorney of Cleveland County, Oklahoma

charged Gregory Alan Saul Sr. with three counts of first degree rape, two counts of second degree

rape, two counts of forcible oral sodomy, willful solicitation of a minor to participate/distribute

child pornography, and engaging in a pattern of criminal offenses. The documents state that

Gregory Alan Saul Sr., whose date of birth is March 13, 1947, was arrested on February 20, 2012,

in Cleveland County, and bond was set. State’s Exhibit 1 contains an amended information, filed

in Cleveland County in 2013, which added additional charges against Saul, and the affidavit of the

Cleveland County District Attorney, which states Saul fled the jurisdiction.

       State’s Exhibit 1 also included a photograph and fingerprints of Gregory Alan Saul Sr.

However, these documents were created in Wilson County, Texas, in December 2014, when Saul

was arrested and refused to waive extradition. State’s Exhibit 1 did not include any photograph or

fingerprints created in Oklahoma. At the close of the evidence, Saul argued the evidence was

insufficient to support a finding that appellant was the individual who had been charged in

Oklahoma. The court recessed the proceedings without making a ruling.

       The following day, the trial court granted the State’s motion to reopen the evidence. The

State introduced an audio recording of appellant’s December 2014 arrest in Texas. On the

recording, appellant states his full name is Gregory Alan Saul Sr. and that his date of birth is March

13, 1947. The State also introduced, without objection, State’s Exhibit 6, a packet of documents

from the Oklahoma State Bureau of Investigation, Identification Division. The packet contains
                                                 -2-
                                                                                       04-15-00093-CR


information, fingerprints, and a photograph received by that office on February 24, 2012, from the

District Attorney of Cleveland County, Oklahoma. The fingerprint card is a form of the Oklahoma

State Bureau of Investigation, is dated February 24, 2012, contains the name “Gregory Alan Saul,

Sr.” and a date of birth of March 13, 1947, and lists the charges against Saul as: three counts of

first degree rape, two counts of second degree rape, two counts of forcible sodomy, solicitation of

a minor for indecent exposure/obscene material, and engaging in a pattern of criminal offenses.

         Israel Brionez, Jr., a fingerprint expert, testified for the State. Brionez testified that he

obtained fingerprints from appellant earlier that day. Those prints were admitted as State’s Exhibit

7. Brionez testified he compared the fingerprints in Exhibit 7 that he took from appellant with

those taken from Gregory Alan Saul Sr. in Oklahoma in February 2012 and found on Exhibit 6.

Brionez testified that the fingerprints on the two exhibits belong to the same individual.

         The State’s undisputed evidence was sufficient to establish that the photograph and

fingerprints in Exhibit 6 belong to the person who is the subject of demand for extradition and the

Governor’s warrant. The State further established that the fingerprints in Exhibit 6 are those of

appellant. That, together with the evidence that appellant identified himself as being Gregory Alan

Saul Sr. and having the same birth date as the person named in the warrant, is sufficient to support

the trial court’s finding that appellant is the individual sought by the State of Oklahoma.

Accordingly, the trial court did not err in denying habeas relief, and we affirm the trial court’s

order.

                                                   Luz Elena D. Chapa, Justice

DO NOT PUBLISH




                                                 -3-